Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 1 of 30




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 2 of 30

                 2019-83256 / Court: 164




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 3 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 4 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 5 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 6 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 7 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 8 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 9 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 10 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 11 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 12 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 13 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 14 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 15 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 16 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 17 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 18 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 19 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 20 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 21 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 22 of 30

                 2019-83256 / Court: 164




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 23 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 24 of 30




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 25 of 30                                                                        11/26/2019 11:55 AM
                                                                                                                       Marilyn Burgess - District Clerk Harris County
                                                                                                                                            Envelope No. 38812571
                                                                                                                                                 By: Tiffany Jefferson
                                                                                                                                        Filed: 11/26/2019 11:55 AM
                                                           CAUSE NO.     201983256

                                                           RECEIPT NO.                               0.00              CIV
                                                                    *****1r****                             TR t 73697724
PLAINTIFF: SMITH, ROBERT                                                                        In The   164th
        vs.                                                                                     Judicial Dist~ict Court
DEFENDANT: HENDON II, MARK CURTIS                                                               of Harris County, Texas
                                                                                                164TH DISTRICT COURT
                                                                                                Houston, TX
                                                                 CITATION
THE STATE OF TEXAS




                                                                                                             k
County of Harris




                                                                                                          ler
                                                                                                       tC
TO: ALLSTATE TEXAS LLOYDS BY SERVING ITS REGISTERED AGENT CT CORPORATION
    SYSTEM




                                                                                                   ric
    1999 BRYAN STREET SUITE 900    DALLAS TX 75201 - 3136
    Attached is a copy of PLAINTIFFS ORIGINAL PETITION JURY DEMAND ~D REOUEST FOR DI~SURE




                                                                                                ist
 This instrument was filed on the 18th day of November. 2019, in the above cited cause number




                                                                                             sD
 and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a




                                                                                          es
 written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you.




                                                                                  rg
 TO OFFICER SERVING:

                                                                             Bu
       This citation was issued on 19th day of November, 2019, under my hand and
 seal of said Court.
                                                                         n
                                                                          '1Y\~~p--
 Issued at request of:                                                    MARILYN BURGESS, District Clerk
                                                                    ily

 WILSON, CHAD TROY
 455 EAST MEDICAL CENTER BLVD
                                                                 ar


 SUITE 555
 WEBSTER, TX 77598
                                                           M




 Tel: (832) 415-1432                                                                       CARROLL, JOSHUA DEMIAS
 Bar No.: 24079587
                                                       of




                                                    OFFICER/AUTHORIZED PERSON RETURN
                                                    e




 Came to hand at           _'_1 __    o'clock     ~.M.,          i!._ day of ~~.r
                                                              on the                                                   I   .lOll:? .
                                                 ffic




 Executed at (address)               /'1c, 0..   &jCY) S'~. Sfe 50(.) Oc, J~1 Ii. ?s-Jol                                         in

 ,'jc.,IIc,S                                          iI:Jo                                    li_
                                yO




                                        County at               o'clock ~.M.,         on the          day of j.}/)V~~.r

 W/~      ,
         by delivering to AJ1\f<.I.C T\'::Jt\ ~~                 !t i
                                                                1e~/lk~••d 4Ij~",~                defendant, in person, a
                             Or
                       t'or8vtI, •.•.• ~~'"     il-v.J.i.> ,(I.. H;fi.}\)'AA'r                                     .
                              op




 true copy of this Citation together with the accompanying                                      copy (ies) of the Petition
                           C




 attached thereto and I endorsed on said copy of the Citation the date of delivery.
 To certify which I affix my hand Officially this __    day of                    _
                         ial




 FEE:   $~
            fic




                                                                                      of    ____________         C,ounty, Texas
         of




                                                                          By                      ~~~    __ -              --          _
  Un




                                                                                                  Deputy


 si
       s day,            JUhC\                'J)~                 <12i::.            '
                                                             known to me to be the person whose
      ture appears on the foregoing rErt;U;A, personally appeared. After being by me dUly sworn,
 he/she stated that this citation was executed by him/her in the exact manner recited on the
 return.

 '50,", '0       ANO """"'"'O:~ ME, 0. ","22- day of f~~)l~
          ,,\\~~III':,         HEAT            _ 3C ii K                          ~               Notary Public
             .... .u$:',
        ~,,,'r                   p"           S     fT     as
        ~f( •.!'__;·';~~ Notary       uouc, tate 0 ex


 l!'I"bif~
        ':;.<.f).••• ~.:,!112 Com'11. ~ (Pires 03-14-2021

                              ,'otary    j,   129357186          3697724*
Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 26 of 30                                                                                                     12/3/2019 1:57 PM
                                                                                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                                                                                      Envelope No. 38930759
                                                                                                                                                                           By: Tiffany Jefferson
                                                                                                                                                                     Filed: 12/3/2019 1:57 PM
                                                                CAUSE NO.                        201983256

                                                                RECEIPT NO.                                                     0.00                CIV
                                                                              **********                                              TR if 73697726
PLAINTIFF: SMITH, ROBERT                                                                                                   In The   164th
        vs.                                                                                                                Judicial District Court
DEFENDANT: HENDON II, MARK CURTIS                                                                                          of Harris County, Texas
                                                                                                                           164TH DISTRICT COURT
                                                                                                                           Houston, TX
                                                                    CITATION
THE STATE OF TEXAS




                                                                                                                                    k
county of Harris




                                                                                                                                 ler
                                                                                                                              tC
TO: HENDON II, MARK CURTIS




                                                                                                                          ric
    742 THORNWOOD DRIVE    SHENANDOAH TX 77381 - 1050
    Attached is a copy of PLAINTIFFS ORIGINAL PETITION JURY DEMAND AND REQUEST FOR DISCLOSURE




                                                                                                                       ist
 This instrument was filed on the 18th day of November. 2019, in the above cited cause nuwner




                                                                                                                    sD
 and court. The instrument attached describes the claim against you.

      YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a




                                                                                                               es
 written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
 next following the expiration of 20 days after you were served this citation and petition,
 a default judgment may be taken against you.




                                                                                                         rg
 TO OFFICER SERVING:
       This citation was issued on 19th day of November, 2019, under my hand and
 seal of said Court.                                                                              Bu
                                                                                             n
                                                    ~.                                           V1Y\.,_{_~""'"
                                                 /'_.f.:,-:;.-;<rr:.~;;..,                        I' ,
 Issued at request of:                                r(j tn'        \'6\
                                                                            ily

                                                I                                                MARILYN BURGESS, District Clerk
 WILSON, CHAD TROY                              {(;) f
                                                l!-
                                                                      \ c;:; i           i
                                                                                                 Harris County, Texas
                                                                                                   0       .
 455 EAST MEDICAL CENTER BLVD                                                 :;f;
                                                        $                 •••••

                                                \. 9 \                                           2 1 Caroh.ne, Houston, Texas 77002
                                                                   ar


                                                                      f
 SUITE 555                                       '~~"               ~~j                           (P.O. Box 4651, Houston, Texas 77210)
 WEBSTER, TX 77598                                      ~ '__....~~:.r
                                                                M




 Tel: (832) 415-1432                                        .~Generated       By: CARROLL, JOSHUA DEMIAS
 Bar No.: 24079587                                                  50V//11383843
                                                        of




                                                    OFFICER/AUTHORIZED PERSON RETURN
                                               e




 Came to hand at        ,t,!2!"   O'clock      i.M.,             on the flJf}kdayOf                                 N~                              , ..:tJ>t1.
                                         ffic




 Executed at (address)             2rlJ /h9rY(LweacIiJ;R . Sk£_,,,*c=J. IX '?>3'6;/
                                                                                  i...       .                  "
                                                                                                                                                                in
                              yO




 --4/'k"-""",,,~l'r""''''4=",''J''r---- County at     I:JO        o'clock .f1:::_.M., on the                             ..23_    day of     .d/~6<'d-r

                                                                                                                            defendant, in person, a
                            op




 true copy of this Citation together with the accompanying                                                     ...t-.-    copy(ies) of the Petition
                       C




 attached thereto and I endorsed on said copy of the Citation the date of delivery.
 To certify which I affix my hand officially this ~     day of .~'!a                '                                                                      ;;;J:.c-J~.
                    ial




 FEE: $         _
            fic
         of
   Un




                                                                                                 By                       ~~~         __ ---------                   _
                                                                                                                            ~
 On this day,        '1JJLl.t'tA'l../J11I/JC                known to me to be the person whose             ,
 Signature appears on the foregoing return, personally appeared. After being by me duly sworn,
 he/she stated that this citation was e.xecuted by him/her in the exact manner recited on the




                                                                                                               ~~mr-
 return.

 SWORN TO AND SUBSCRIBED BEFORE ME, on this ~                                                     day of


                                                                                                                            Notary Public

                                                                                                                                    PAME'LA RENEE HALL         I
                                                                                                                                 N:Hary Publlc, State of Texa:;L
                                                                  *73697726*                                                     Cocnrn. Expires 06-16-:<Q21   r
                                                                                                                                    Notary ID 125359841        I;
     Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 27 of 30                               12/4/2019 1:58 PM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 38965303
                                                                                                              By: Lisa Thomas
                                                                                                    Filed: 12/4/2019 1:58 PM

                                                    CAUSE NO. 201983256

   ROBERT SMITH,                                                 IN THE DISTRICT COURT

        Plaintiff,

   V.                                                            164TH JUDICIAL DISTRICT




                                                                                      k
                                                                                   ler
   ALLSTATE TEXAS LLOYD'S AND
   MARK CURTIS HENDON II,




                                                                                tC
                                                                 HARRIS COUNTY, TEXAS




                                                                            ric
        Defendant.




                                                                         ist
        DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                      sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                    es
          COMES NOW ALLSTATE TEXAS LLOYD'S, Defendants in the above styled and


                                                                 rg
                                                                Bu
numbered cause of action, and in response to the complaints filed against them, would respectfully
                                                               n
show unto this Honorable Court and Jury as follows:
                                                           ily
                                                           ar


                                                 I. GENERAL DENIAL
                                                          M




          Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally denies
                                                     of
                                                 e




each and every, all and singular, the allegations contained within Plaintiff’s Original Petition, and
                                           ffic




demand strict proof thereon by a preponderance of the credible evidence in accordance with the
                                   y   O




Constitution and laws of the State of Texas.
                                op
                           C




                                                 II. SPECIFIC DENIALS
                       ial




          In addition to any Notice required by the applicable insurance policy, Defendant denies
                   fic




that Plaintiff provided the pre-suit Notice required by Chapter 542A.003 of the Texas Insurance
            of
          Un




Code and Texas Business & Commerce Code § 17.505 (Texas Deceptive Trade Practices Act).

Plaintiff’s failure to provide the required notice under §542A.003 prior to the filing of this action

constitutes a breach of that statute. Because Plaintiff’s failed to give the notice required by

§542A.003(b)(2) before filing this action, Plaintiffs are not entitled to recover attorneys’ fees


 Smith vs. Allstate, et al.                                                                      Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0555680123.1
     Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 28 of 30



incurred after the date this defense was pled.

          Plaintiffs’ claims are barred, in whole or in part, by policy exclusions and/or limitations

which are listed in the policy made the basis of this suit. All or part of Plaintiff's claims are excluded

by the applicable insurance policy.




                                                                                     k
                                                                                  ler
          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under




                                                                               tC
applicable state law. Defendant asserts the limitations and restrictions contained in Chapter 41 of the




                                                                           ric
Texas Civil Practice and Remedies Code.




                                                                        ist
                                                                     sD
          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                    es
available or apparent during the course of discovery and thus reserves its right to amend this answer.



                                                                 rg
                                        III. REQUEST FOR DISCLOSURE
                                                                Bu
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiff disclose
                                                               n
                                                           ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l). If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                     of




Defendant further requests disclosure of any and all documents, electronic information, and
                                                 e
                                           ffic




tangible items that you have in your possession, custody or control and which may be used to
                                       O




support your claims or defenses.
                                   y
                                op




                                                   IV. JURY DEMAND
                           C




          Defendant formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                       ial
                   fic




Procedure and tenders the jury fee.
            of




                            V. DESIGNATED E-SERVICE EMAIL ADDRESS
          Un




          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex.R.Civ.P.

21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic



 Smith vs. Allstate, et al.                                                                      Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0555680123.1
     Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 29 of 30



service email address, and service through any other email address will be considered invalid.

                                                          VI. PRAYER

          WHEREFORE, PREMISES CONSIDERED, Defendants, ALLSTATE TEXAS LLOYD'S,

prays that the Plaintiff recover nothing of and from the Defendants by reason of this suit, that Defendants




                                                                                          k
                                                                                       ler
be discharged without delay, with costs of court, and for such other and further relief, both general and




                                                                                    tC
special, at law and in equity, to which Defendants may show itself justly entitled, and for which Defendants




                                                                                ric
will in duty bound, forever pray.




                                                                             ist
                                                                          sD
                                                                 Respectfully submitted,




                                                                       es
                                                                 SUSAN L. FLORENCE & ASSOCIATES



                                                                       rg
                                                                 Bu
                                                               n
                                                             ily


                                                                 MICHAEL MAUS
                                                           ar



                                                                 TBN: 24008803
                                                          M




                                                                 811 Louisiana St Ste 2400
                                                     of




                                                                 Houston, TX 77002-1401
                                                                 HoustonLegal@allstate.com
                                                 e




                                                                 (713) 336-2842
                                           ffic




                                                                 (877) 684-4165 (fax)
                                       O




                                                                 ATTORNEY FOR DEFENDANT
                                   y




                                                                 ALLSTATE TEXAS LLOYD'S
                                op
                           C
                       ial
                   fic
            of
          Un




 Smith vs. Allstate, et al.                                                                       Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0555680123.1
     Case 4:19-cv-04970 Document 1-3 Filed on 12/20/19 in TXSD Page 30 of 30



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 4th day of




                                                                                       k
                                                                                    ler
December, 2019, to:




                                                                                 tC
Chad T. Wilson




                                                                             ric
Amanda J. Fulton
CHAD T WILSON LAW FIRM PLLC




                                                                          ist
455 East Medical Center Blvd., Suite 555




                                                                       sD
Webster, Texas 77598
eservice@cwilsonlaw.com




                                                                    es
ATTORNEYS FOR PLAINTIFF                                         VIA E-SERVE


                                                                  rg
                                                                Bu
                                                               n
                                                           ily
                                                           ar



                                                                MICHAEL MAUS
                                                          M
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Smith vs. Allstate, et al.                                                                        Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0555680123.1
